FILED
                            NOT FOR PUBLICATION                              JAN 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10126

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00879-DCB

  v.
                                                 MEMORANDUM *
JUAN-MANUEL GUTIERREZ-PINEDA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Juan-Manuel Gutierrez-Pineda appeals from the 51-month sentence imposed

following his conviction for reentry after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Gutierrez-Pineda contends that the district court procedurally erred by

failing to appreciate its discretion, under Kimbrough v. United States, 552 U.S. 85

(2007), to deviate from the advisory sentencing Guidelines based on policy

differences with the Guidelines, and by failing to adequately address

Gutierrez-Pineda’s objections to the sixteen-level sentencing enhancement

pursuant to U.S.S.G. § 2L1.2(b)(1)(A). These contentions are belied by the record.

      Gutierrez-Pineda also contends that the sentence is substantively

unreasonable under United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir.

2009), because the sentence does not adequately account for the age of his prior

convictions, his individual circumstances, and an amendment to the Guidelines that

had not yet been adopted. In light of the totality of the circumstances and the

section 3553(a) sentencing factors, the sentence is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Ruiz-Apolonio, 657
F.3d 907, 917-18 (district court not required to consider Guidelines amendment

that has been promulgated but not yet adopted).

      AFFIRMED.




                                          2                                       11-10126